DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-7, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The previous rejection under 35 USC 101 has been withdrawn in response to the submitted amendments. Specifically, the claims recite a practical application of the previously identified abstract idea by apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims involve the combination of training a machine learning algorithm, using a machine learning algorithm to filter historical location data, and subsequently using the results of the machine learned filtering to perform the remaining clustering and defining of geofences.
The closest prior art of record is Stevens et al. (U.S. P.G. Pub. 2011/0133888 A1), Bolton et al. (U.S. 10,198,707 B1), Josefiak (U.S. P.G. Pub. 2014/0229501 A1), Ide et al. (U.S. P.G. Pub. 2011/0302116 A1), and Dobrkovic, Andrej, Maria-Eugenia Iacob, and Jos Van Hillegersberg. "Using machine learning for unsupervised maritime waypoint discovery from streaming AIS data." Proceedings of the 15th International Conference on Knowledge Technologies and Data-driven Business. 2015.
Stevens teaches using a hidden markov model to predict the state of a shipment based upon the historical location data and using the predicted state to create geofences for tracking the shipment (Stevens [0026]-[0028], [0032], [0034], [0036], [0041]-[0044], [0051]-[0052], [0057]-[0058], [0060]-[0064], [0066]-[0067], [0070]-[0074], [0076], [0079]-[0081], [0084]-[0089], and [0093]). 
Bolton teaches using clustering techniques to group serviceable points into proximity zones (Bolton (Col. 33 Lines 62-65), (Col. 36 Lines 20-25), (Col. 34 Line 48 – Col. 35 Line 3), (Col. 50 Lines 31-38))
Josefiak teaches using an AIS system to provide historical tracking information (Josefiak [0020], [0103], [0196], [0205]).
Ide teaches using machine learning for identification of stopover detection based on historical movement data. Ide does not disclose using the machine learning for filtering which is then used to perform sequential clustering techniques that are used to define geofences and instead directly uses the machine learning to make stopover determinations. (Ide [0057]-[0062], [0171], [0236]).   
Dobrkovic teaches using machine learning to extract maritime waypoints from AIS data, however Dobrkovic does not disclose using machine learning as a pre-processing step for filtering all the locational data to a smaller set of stop location data. (Section 2.2) 
As per claims 1 and 20 the closest prior art of record does not teach, suggest, or disclose the combination of features in the instant claims. Specifically, the claimed combination of steps that recite the sequence of training a machine learned stop detection model, analyzing historical tracking data using the machine learned model to filter out data, and subsequent to the machine learning using that filtered location data to perform a first then second clustering technique. 
Claims 2-4 and 6-7 are dependent upon claim 1 and therefore have all the limitations of claim 1 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dobrkovic, Andrej, Maria-Eugenia Iacob, and Jos Van Hillegersberg. "Using machine learning for unsupervised maritime waypoint discovery from streaming AIS data." Proceedings of the 15th International Conference on Knowledge Technologies and Data-driven Business. 2015.
Ide et al. (U.S. P.G. Pub. 2011/0302116 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628